Citation Nr: 0125267	
Decision Date: 10/25/01    Archive Date: 10/29/01	

DOCKET NO.  00-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of special monthly compensation 
based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1985 and from September 1987 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that terminated the award of special 
monthly compensation based on loss of use of a creative 
organ.  


FINDINGS OF FACT

1.  A September 1998 RO decision granted special monthly 
compensation based on loss of use of a creative organ.  

2.  A February 2000 RO decision terminated special monthly 
compensation based on loss of use of a creative organ; all of 
the evidence of record indicates that sustained improvement 
was demonstrated and that the veteran no longer experienced 
loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for restoration of special monthly compensation 
based on loss of use of a creative organ have not been met.  
38 U.S.C.A. §§ 1114, 1155, 5102, 5103, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§  3.350(a), 4.1, 4.2, 4.7, 4.13, 
Part 4.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq (West 1991 & Supp. 2001)).  See 
also recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  In this regard, the Board observes that all medical 
records that have been indicated to exist have been obtained.  
The veteran has been afforded a personal hearing.  His 
representative has requested that the appeal be remanded so 
that the veteran can be afforded additional VA examination, 
to include sperm count analysis.  However, the Board points 
out that the issue in this case is entitlement to restoration 
of special monthly compensation due to loss of use of a 
creative organ.  It is incumbent upon VA to demonstrate 
improvement prior to the rating decision.  After the fact, 
justification of a past error cannot make right that which 
was already wrong.  Bentley v. Derwinski, 1 Vet. App. 28, 31 
(1990).  Therefore, the decision by the Board herein must be 
based upon the evidence that was of record at the time of the 
termination of the special monthly compensation.  In order 
for that termination to stand, a preponderance of the 
evidence, at the time of the termination, must support the 
termination.  Therefore, the Board concludes that it may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The report of a September 1997 VA special examination 
reflects that the veteran reported a history of a four-year 
barren marriage.  He denied ever fathering a child. It notes 
that semen analysis, approximately three months before at a 
service medical center, revealed an 11 million sperm count.  
Repeat semen analysis three weeks later revealed a 16 million 
sperm count.  Laboratory analysis of the veteran's sperm 
count by the VA, in September 1997, revealed very few 
spermatozoa seen and that the count was too low to perform a 
count.  On the basis of this information, the impression 
included azoospermia and infertility secondary thereto.

On the basis of the diagnosis of azoospermia, the absence of 
spermatozoa in the semen, and the diagnosis of infertility 
secondary thereto, the veteran was awarded special monthly 
compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a), on account of loss of use a creative organ.  

In April 1999, the veteran submitted a statement indicating 
that he was adding a new dependent, born in January 1999.  A 
certificate of live birth was submitted, indicating the birth 
of a female child on January [redacted], 1999, and reflecting that 
the father was the veteran.  In a statement, received in May 
1999, the veteran indicated that he had a daughter who was 
born in January 1999.  

The report of a June 1999 VA genitourinary examination 
reflects that the veteran reported that he and his wife had 
been married for many years and had been unable to have 
children.  He reported that he had been told that he was 
infertile.  It was noted that the veteran had been evaluated 
at a service hospital on three occasions for semen analysis.  
It was noted that semen analysis performed on one occasion 
indicated a sperm count of 3.3 million per milliliter  where 
a normal count would be 60 to 150 million per milliliter.  
The impression included oligospermia.  In a comment, the 
examiner indicated that the veteran's infertility could be 
due to oligospermia.  

A November 1999 letter from a service physician indicates 
that the veteran had decreased sperm count varying from 17 
million per milliliter in 1997 and 3 million per milliliter 
in 1999.  The letter indicates that the veteran's condition 
is better described as subfertility than infertility, as only 
a man with sperm counts of zero is truly infertile.  The 
reduced sperm count simply decreases the chances of 
conception, noting the rates of successful fertilization.  He 
also notes that the veteran's sperm count fluctuates, 
altering his chances of fathering a child, but concludes that 
the veteran has subfertility with chances of successfully 
fathering a child greatly reduced from normal, but not 
reduced to zero, as demonstrated by the birth of his 
daughter.

During a personal hearing in July 2001, the veteran indicated 
that he claimed the daughter, born in January 1999, as his 
own, but inferred the possibility that another may have 
fathered the child.  

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for loss of use of one or more creative organs.  Loss 
of a creative organ will be shown by acquired absence of one 
or more testicles or if conditions relating to absence of 
testicles are not shown, then loss of use of a creative organ 
may be shown when a biopsy, recommended by a Board, including 
a genitourologist and accepted by the veteran, establishes 
the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1).  

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In 
Brown v. Brown, 5 Vet. App. 413 (1993), the provisions of 
38 C.F.R. § 4.13 were interpreted to require that, in any 
rating reduction case, it must be ascertained, based upon a 
review of the entire recorded history of the conditions, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability had actually occurred, but also 
that improvement in a disability actually reflects 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The burden of proof is 
on VA to establish that a reduction is warranted by a 
preponderance of the evidence.  Kitchens v. Brown, 7 Vet. 
App. 320 (1995).  

A review of the record reflects that special monthly 
compensation was initially awarded on the basis of an 
impression indicating an absence of sperm from the veteran's 
semen.  The special monthly compensation based on account of 
loss of use of a creative organ remained in effect from July 
15, 1997, to May 1, 2000, less than five years.  See 
38 C.F.R. § 3.344(c) (2001).  The competent medical evidence, 
upon which the termination of special monthly compensation 
was based, includes a report by a service physician as well 
as the report of a June 1999 VA examination.  This competent 
medical evidence indicates, contrary to the diagnosis in 
September 1997 that the veteran had no sperm in his semen, 
that the veteran's semen did contain sperm.  The competent 
medical evidence also notes that the veteran had undergone 
semen testing in 1999 which indicated that he had 3 million 
sperm per milliliter.  There is no competent medical evidence 
indicating that the veteran had an absence of sperm in his 
semen at the time special monthly compensation based on loss 
of use of a creative organ was terminated and all of the 
competent medical evidence indicates that he did have sperm 
in his semen at the time special monthly compensation based 
on loss of use of a creative organ was terminated.

Further, although the veteran has, in his personal hearing, 
inserted the idea that a possibility exists that the female 
child born in January 1999 was not fathered by him, the Board 
concludes that a birth certificate reflecting that the 
veteran is the father of the child, with the mother, the 
veteran's spouse, being the informant providing this 
information, and the veteran's claim to have the child 
established as his dependent for purposes of VA benefits, as 
well as his statements during the personal hearing that he 
claims the child as his own, are of greater probative weight 
than the mere inference of a possibility.  Therefore, the 
Board concludes that a preponderance of the nonmedical 
evidence supports the conclusion that the veteran fathered 
the female child born in January 1999.

With consideration that special monthly compensation based on 
loss of use of a creative organ was initially awarded on the 
basis of an absence of spermatozoa, even though a biopsy was 
not accomplished, and 100 percent of the competent medical 
evidence indicating that the veteran did have spermatozoa in 
his semen at the time of the February 2000 termination of 
special monthly compensation and a preponderance of the 
nonmedical evidence indicating that the veteran had 
spermatozoa in his semen, as evidenced by fathering a child, 
as well, a preponderance of the evidence supports the 
termination of the special monthly compensation based on loss 
of use of a creative organ.  Accordingly, a preponderance of 
the evidence is o against the veteran's claim to restore 
special monthly compensation and his claim must be denied.


ORDER

Restoration of special monthly compensation on account of 
loss of use of a creative organ is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

